       Case 4:19-cv-04240 Document 1 Filed on 10/28/19 in TXSD Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 CLARENCE MILLER                                §
 Plaintiff,                                     §
                                                §
 vs.                                            §     CIVIL ACTION NO. ____________
                                                §     Jury Demanded
 NORTHWEST HARRIS COUNTY                        §
 MUD NO. 24                                     §

 Defendant.                                     §


                            PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       NOW COMES, Clarence Miller, individually, and files his Plaintiff’s Original Complaint.

                                        A. SUMMARY

       1.      There is a proceeding against Defendant for violating the overtime pay provisions

of the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et. seq. (or “FLSA”). Defendant

employed the Plaintiff as a regional buyer. Defendant failed to pay Plaintiff overtime as required

by the Fair Labor Standards Act (“FLSA”).

       The Plaintiff regularly worked in excess of 40 hours per work week. Plaintiff was

misclassified as an exempted employee and informed that she was not entitled to overtime. The

failure to pay the Plaintiff at one-and-one half times her hourly rate for hours over forty in a

workweek is a plain, simple violation of the FLSA.

       For these reasons, Plaintiff seeks unpaid wages, liquidated damages, attorney fees, and all

other relief permitted.

                                          B. PARTIES


                                          Page 1 of 4
       Case 4:19-cv-04240 Document 1 Filed on 10/28/19 in TXSD Page 2 of 4



        2.      Plaintiff, Clarence Milleris an individual and a resident of the state of Texas.

Plaintiff brings his action on behalf of himself pursuant to 29 U.S.C. §216(b). Plaintiff worked

as a general manager for Defendant, Northwest Harris County MUD No. 24. Plaintiff is a

former employee of Defendant, who was paid an annual salary for nearly seven years.

        3.      Defendant, Northwest Harris County MUD No. 24 is a Municipal Utility District,

a political subdivision of the State of Texas authorized by the Texas Commission of

Enviromental Quality to provide water, sewage, drainage, and other utility-related services

within the specified district.

        Defendant constitutes an “employer” within the meaning of 29 U.S.C. §203(d).

Defendant may be served with summons by serving its president of the board: Darryl Simon,

14446 Hollister Road, Houston, Texas 77066


                                      C. JURISDICTION

        4.      The court has federal question jurisdiction, 28 U.S.C. §1331, over Plaintiff’s

claims of unpaid overtime, because these actions arise under federal law, via the Fair Labor

Standards Act of 1938, 29 U.S.C. §201 et seq. Venue is proper because a substantial part of the

events or omissions giving rise to the claim occurred in her District, and Defendants are subject

to personal jurisdiction in Texas.

                                           D. FACTS

        5.      Plaintiff is a former employee of Defendant.

        6.      Plaintiff was hired by Defendant as a general manager to assist in the daily

activities associated with the Northwest Harris County MUD No. 24, the residents of Northwest

Harris County MUN No. 24 and operations of the office building.




                                           Page 2 of 4
      Case 4:19-cv-04240 Document 1 Filed on 10/28/19 in TXSD Page 3 of 4



        7.     During the last three years of his employment, Plaintiff regularly worked 20-30

hours of overtime each week.

       8.      At all time relevant, Plaintiff was a non-exempt employee pursuant to the FLSA.

However, Defendant misclassified Plaintiff as an exempt employee.

       9.      At all times, relevant to his lawsuit, the Plaintiff’s responsibilities included attend

activities, hire additional help with required approval of the board, update supply log, log records

of the events and activities, and advise the board on water code violations.

       10.     At Defendant’s direction, and for the benefit of Defendant, Plaintiff regularly

worked in excess of 40 hours per work week.

       11.     Defendant did not compensate Plaintiff, Clarence Miller for all the overtime and

regular time wages he was owed.

               E. COUNT 1: VIOLATION OF FLSA: UNPAID OVERTIME

       12.     As illustrated above, Defendant maintained a practice of requiring Plaintiff, a

misclassified nonexempt employee, to work more than 40 hours per workweek. For failing to

pay Plaintiff for corresponding earned overtime, Defendant violated the provision of the federal

Fair Labor Standards Act, 29 U.S.C. §201 et seq. As a result of the unlawful practices, Plaintiff

suffered a loss of wages.

       13.     All conditions precedent to the filing of her suit has been satisfied.

                                   G. JURY TRIAL DEMANDED

       14.     Plaintiff asserts her rights under the Seventh Amendment to the U.S. Constitution

and demand, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                  H. PRAYER FOR RELIEF




                                            Page 3 of 4
      Case 4:19-cv-04240 Document 1 Filed on 10/28/19 in TXSD Page 4 of 4



       15.   For the above reasons, Plaintiff seeks judgment against Defendant for the

following:

             a. Judgment against Defendants for an amount equal to Plaintiff’s unpaid back

             wages at the applicable overtime rate for each hour worked over forty, 29 U.S.C.

             §216(b);

             b. An equal amount to the wage damages as liquidated damages, 29 U.S.C.

             §216(b) and/or prejudgment interest;

             c. Application of the three-year statute of limitations for willful FLSA violations,

             29 U.S.C. §255(a);

             d. Attorney's fees and costs of suit pursuant to 29 U.S.C. §216(b); and

             e. All other relief the court deems necessary and appropriate.



                                           Respectfully submitted,



                                       By: /s/Shelly M. Davis-Smith
                                           Shelly M. Davis-Smith
                                           SBN: 2405487
                                           Federal ID: 629020
                                           3100 Richmond Ave., Ste. 480
                                           Houston, Texas 77098
                                           (713) 349-9299 Telephone
                                            (713) 800-4974 Telecopier
                                           Email: SMS@davis-smithlaw.com
                                           Attorney for Plaintiff




                                         Page 4 of 4
